Name: Decision of the EEA Joint Committee No 55/1999 of 30Ã April 1999 amending AnnexÃ XIII (transport) to the EEA Agreement
 Type: Decision
 Subject Matter: information technology and data processing;  electronics and electrical engineering;  organisation of work and working conditions;  land transport
 Date Published: 2000-11-09

 Avis juridique important|22000D1109(10)Decision of the EEA Joint Committee No 55/1999 of 30 April 1999 amending Annex XIII (transport) to the EEA Agreement Official Journal L 284 , 09/11/2000 P. 0015 - 0016Decision of the EEA Joint CommitteeNo 55/1999of 30 April 1999amending Annex XIII (transport) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex XIII to the Agreement was amended by Decision No 40/1999 of the EEA Joint Committee of 26 March 1999(1).(2) Council Regulation (EC) No 2135/98 of 24 September 1998 amending Regulation (EEC) No 3821/85 on recording equipment in road transport and Directive 88/599/EEC concerning the application of Regulations (EEC) No 3820/85 and (EEC) No 3821/85(2) is to be incorporated into the Agreement.(3) The adaptations to Regulation (EEC) No 3821/85 made by Chapter VI.A, point 3 of Annex I to the Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded(3) are to be incorporated into the Agreement.(4) Annex XIII to the Agreement needs to be adjusted as a consequence of the accession of Austria, Finland and Sweden to the European Union,HAS DECIDED AS FOLLOWS:Article 1In point 21 (Council Regulation (EEC) No 3821/95) in Annex XIII to the Agreement:(a) The following indent shall be inserted between the third and fourth indent:"- 1 94 N: Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ C 241, 29.8.1994, p. 21 as adjusted by OJ L 1, 1.1.1995, p. 1)."(b) The following shall be added:"- 398 R 2135: Council Regulation (EC) No 2135/98 of 24 September 1998 (OJ L 274, 9.10.1998, p. 1), as corrected by OJ L 49, 25.2.1999, p. 46.The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptations:(a) in Chapter IV.A of Annex IB, the following shall be added in point 3(a) regarding page 1 of the driver card:'is: Ekilskort''no: SjÃ ¥fÃ ¸rkort';(b) in Chapter IV.A of Annex IB regarding page 1 of the driver card, the introductory sentence in point 3(c) shall read as follows as regards the EFTA States:'the distinguishing sign of the EFTA State issuing the card encircled by the ellipse referred to in Article 37 fo the UN Convention on Road Traffic of 8 November 1968 (with the same background as the driving card); the distinguishing sign shall be as follows:'(c) in Chapter IV.A of Annex IB regarding page 1 of the driver card, the following shall be added to point 3(c):'IS IcelandFL LiechtensteinN Norway'."Article 2In point 23 (Council Directive 88/599/EEC) in Annex XIII to the Agreement,(a) the adaptation as well as the introductory sentence thereto shall be deleted;(b) the following text shall be added:", as amended by:- 398 R 2135: Council Regulation (EC) No 2135/98 of 24 September 1998 (OJ L 274, 9.10.1998, p. 1), as corrected by OJ L 49, 25.2.1999, p. 46."Article 3The texts of Regulation (EC) No 2135/98 and of the adaptations to Council Regulation (EEC) No 3821/85 made by Chapter VI, A, point 3 of Annex I to the Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 4This Decision shall enter into force on 1 May 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 5This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 30 April 1999.For the EEA Joint CommitteeThe PresidentF. Barbaso(1) OJ L 266, 19.10.2000.(2) OJ L 274, 9.10.1998, p. 1, as corrected by OJ L 49, 25.2.1999, p. 46.(3) OJ C 241, 29.8.1994, p. 21 as adjusted by OJ L 1, 1.1.1995, p. 1.